           Case 1:20-cr-00541-PGG Document 23
                                           22 Filed 06/17/21
                                                    06/15/21 Page 1 of 1



                      ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                          Attorneys at Law
                                    100 Lafayette Street, Suite 501
                                        New York, NY 10013

Franklin A. Rothman
Jeremy Schneider                                                                    Tel: (212) 571-5500
Robert A. Soloway                                                                   Fax: (212) 571-5507
David Stern

Rachel Perillo
                                       MEMO ENDORSED

                                       The application is granted. The sentencing for Defendant
                                       Mousa Shahin, currently scheduled for July 9, 2021, is
By ECF
                                       adjourned to October 8, 2021. Any submissions on behalf of
Hon. Paul G. Gardephe
                                       Defendant are due on September 17, 2021. Any submission
United States District Judge
                                       by the Government is due September 24, 2021.
Southern District of New York
40 Foley Square
New York, New York 10007

        Re:      United States v. Mousa Shahin
                 20 Cr. 541 (PGG)

Dear Judge Gardephe:                                 June 16, 2021

       I represent Mousa Shahin in the above-referenced matter. Mr. Shahin is scheduled to be
sentenced on July 9, 2021 at 4:00 p.m. This letter is respectfully submitted to request an
adjournment of Mr. Shahin’s sentencing to a date in October 2021. The government, by AUSA
George Turner, takes no position on this request.

         An adjournment is sought because Mr. Shahin is currently undergoing medical treatment
for a hernia. He is scheduled to have an endoscopy this week to evaluate the severity of his
condition and will likely require surgery in the next several weeks. A letter from Mr. Shahin’s
gastroenterologist is attached hereto as Exhibit A. An adjournment to October 2021 would
ensure that Mr. Shahin completes his medical treatment prior to being sentenced in this matter.

      If the Court has any questions regarding this application, please contact my office. Your
Honor’s time and attention to this matter is appreciated.

                                                                 Respectfully submitted,
                                                                        /s/
                                                                 David Stern

cc:     AUSA George Turner (by ECF)
